Title: From George Washington to Robert Sinclair, 6 May 1792
From: Washington, George
To: Sinclair, Robert



Sir,
Philadelphia May 6th 1792.

I have received your letter of the 12th of December, in which you request information respecting Captain James MacKay, and likewise respecting the part of this Country which would be the most eligible for forming an establishment as a farmer or planter.
The only information in my power to give you on the first head is, that my acquaintance with Captain MacKay commenced in the Army in the year 1754, when I commanded the troops w[hic]h were sent to prevent the encroachments of the french upon the western boundaries of the then Colononies. Captain Mackay then commanded an Independent Company either from Georgia or So. Carolina, and was captured with me by an army of French & Indians at a place called the great Meadows. In 1755 he left the service, sold out, and went to Georgia. I heard nothing of him from that time ’till about 5 or 6 years ago, when he went, by water, from Georgia to Rhode Island on account of his health. On his return to Georgia, by land, he was seized either by the complaint for which he had gone to Rhode Island, or by some other disorder, and died at Alexandria (not at my house as your letter mentions). I was not informed of his being at Alexandria until after his death, which was a circumstance that I regretted much, not only on account of the regard which I had for him from our former acquaintance, but because I understood that he was then on his way to pay me a visit—and

had expressed an anxious desire to see me before he died. I do not know whether Captain Mackay left any family or not; for from the time of his qu[i]tting the service until his death, as I observed before, I knew nothing of him. I have, however, been informed that he was possessed of a handsome property in Georgia.
On the second head of your enquiry I can hardly venture to give you an opinion. I do not, however, imagine that an establishment on the banks of the Mississippi would at this time be a very desireable one—and even the western parts of the U.S. lying on the waters running into the Mississippi, (which is perhaps as fertile a Country as any in the World) are now disturbed by the hostilities of some of the Indian tribes bordering upon them, and from that cause are at this moment unfriendly to new settlements. This evil will, however, I trust, be shortly removed and settlers sit down there in safety. I can observe generally, that the United States, from their extent, offer a variety of climate soil & situations that no Country in Europe can afford—and that in cheapness of land and in the blessings of civil & religious liberty, they stand perhaps unrivalled by any civilized nation on earth. To a person who intends to pursue the farming or planting business, and is possessed of the capital which you mention, I should think some one of the middle states, from New York to Virginia, both inclusive, would hold out the best advantages—they are free from the inconveniencies peculiar to either extreme & unite most of the advantages of both—they afford to the farmer a ready market for his produce—the country is intersected by large & numerous Rivers, & the spirit which now prevails for improving Inland Navigation promises to secure a cheap & easy transportation from the most interior parts of the Country to the shipping ports.
Your idea of bringing over Highlanders appears to be a good one. They are a hardy industrious people, well calculated to form new settlements—and will in time become valuable citizens.
Before I close this subject I would observe, that many persons in Europe who have purchased land in this Country for the purpose of settling upon it themselves, have on their arrival & after examining their purchase been disappointed in their expectations respecting it. Exaggerations, if not misrepresentations are apt to be made of objects at so great a distance, and those who

have lands for sale will naturally give them a gloss which perhaps a purchaser would hardly find. It would therefore be much more satisfactory to the purchaser & far more creditable to the Country, if those persons who wish to purchase land here & become settlers upon it themselves, would come into the Country and purchase on the spot. They could then suit their taste in point of situation—have a variety to chuse from, & see & learn with truth all the circumstances necessary for them to know to become settlers.
When this method is pursued I am persuaded that every one who comes over with a view to establish himself here may do it much to his satisfaction, & if he has with him the means of purchasing, it can certainly be done on much better terms than it could be through an Agent. I am Sir Yr most Obet Sert.
